DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 13 and 23 recites the limitation "a first and a second electrical output element" in lines 7 and 8 and then again in lines 8-11.  The antecedent basis is improper for these limitations and it is unclear if Applicants intend to claim two different sets of electrical output elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims  11, 13, 16-17, 19, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 5,534,364).
 [Claim 11] Regarding claim 11, Watanabe discloses a device for encapsulating a battery comprising: an enclosure (1) comprising a casing (3) and a cover (2) and forming a battery housing (FIG 1); a disconnect switch (Circuit breaker 20) and an element (Switch “S”) for actuating the disconnect switch (Circuit breaker 20) that is arranged outside the enclosure (See Column 4, Lines 1-5) wherein the disconnect switch (Circuit breaker 20) comprises a first/second/third electrical contacts (Electrical lines 1-3 in annotated FIG 5) arranged in the enclosure (See annotated FIG 5).

    PNG
    media_image1.png
    884
    723
    media_image1.png
    Greyscale



[Claim 13] Regarding claim 13, Watanabe discloses the device as claimed in claim 11, further comprising: a first/second/third electrical line and a first and a second electrical line output element (See annotated FIG 5 showing the inputs and outputs) the first electrical line being configured to connect a first terminal of the battery to a first electrical line output element (See annotated FIG 5 showing the inputs and outputs and terminals), the second electrical line being configured to connect a second terminal of the battery to the disconnect switch (Circuit breaker 20) and the third electrical line being configured to connect the disconnect switch (Circuit breaker 20) to a second electrical line output element (22A).
[Claims 16 and 17] Regarding claims 16 and 17, Watanabe discloses the device as claimed in claim 11, wherein the first electrical contact is freely mounted, to freely translate and/or rotate, relative to the second electrical contact and to the third electrical contact (The wires of Watanabe can bend rotationally about the contact elements and vehicles conventionally include tolerance for wire movement).
[Claim 19] Regarding claim 19, Watanabe discloses the device as claimed in claim 11, wherein the actuating element comprises a manual gripping element (Switch “S” is manually operated, see Column 4, lines 1-5).
[Claim 20] Regarding claim 20, Watanabe discloses the device as claimed in claim 11, wherein the actuating element comprises an electrical actuator (Switch “S” is an electric actuator).
[Claim 21] Regarding claim 21, Watanabe discloses an assembly comprising: the device as claimed in claim 11 and a battery mounted in the device (Watanabe discloses the structure claimed in claim 11 and includes a battery (6) in housing (3)).
[Claim 22] Regarding claim 22, Watanabe discloses a vehicle comprising: the device as claimed in claim 11 (Watanabe discloses a battery (6) for a vehicle).
[Claims 23 and 25] Regarding claims 23 and 25, Watanabe discloses a device for encapsulating a battery comprising: an enclosure (6) comprising a casing (3) and a cover (2) and forming a housing for accommodating the battery (FIGS 1-5); a disconnect switch (Circuit breaker 20) arranged in the enclosure (See column 3, lines 45-50) the disconnect switch comprises a first electrical contact, a second electrical contact, and a third electrical contact (See annotated FIG 5 showing a schematic embodiment of the battery system); an element comprises a manual gripping element (Switch “S”, see column 4, lines 1-5 which discloses manual disconnect) for actuating the disconnect switch that is arranged outside the enclosure or partially outside the enclosure (See column 4, lines 1-5); and a first, a second and a third electrical line and a first and a second electrical line output element (See annotated FIG 5) the first electrical line being configured to connect a first terminal of the battery to a first electrical line output element (See annotated FIG 5) the second electrical line being configured to connect a second terminal of the battery (See annotated FIG 5) to the disconnect switch (Circuit breaker 20) and the third electrical line being configured to connect the disconnect switch (Circuit breaker 20) to a second electrical line output element (22A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 11-12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Narla (US PG Pub 2017/0271875).
 [Claim 11] Regarding claim 11, Narla discloses a device for encapsulating a battery comprising: an enclosure comprising a casing and a cover and forming a battery housing (340-1); a disconnect switch (342, 328) and an element for actuating the disconnect switch that is arranged outside the enclosure (See FIG 3D showing the
disconnect 342 and 328 outside of the battery housing) wherein the disconnect switch comprises a first/second/third electrical contact arranged in the enclosure (342 includes 3 inputs and 3 outputs.  However, the contacts are outside the housing.  Regarding a rearrangement of parts, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. Here, Narla is exemplary and shows several different component schematics to explain operation but does not preclude alternate packaging if desired by one of ordinary skill in the art. The contacts can be mounted in the battery housing and would not have modified the operation of Narla).

    PNG
    media_image2.png
    885
    722
    media_image2.png
    Greyscale

[Claim 12] Regarding claim 12, Narla discloses the device as claimed in claim 11, wherein the first electrical contact is a first male electrical contact, the second electrical contact is a second female electrical contact, and the third electrical contact is a third
female electrical contact (Contacts are conventional in the art and selecting from a known group of contacts is a matter of design choice and obvious to select from the group by one of ordinary skill in the art for different vehicle applications). 
 [Claim 19] Regarding claim 19, Narla discloses the device as claimed in claim 11, wherein the actuating element comprises a manual gripping element (A manual shut off would inherently be touched or gripped in order to actuate. Narla discloses in paragraph [0025 and 0029] the shut off can be a manual switch).
 [Claim 20] Regarding claim 20, Narla discloses the device as claimed in claim 11, wherein the actuating element comprises an electrical actuator (342 is an electric switch).
[Claim 21] Regarding claim 21, Narla discloses an assembly comprising: the device as claimed in claim 11 and a battery mounted in the device (Narla includes a battery module inside of 340-1).
Allowable Subject Matter
1.	Claims 14-15, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614